 



EXECUTION COPY
AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
     WHEREAS, United America Indemnity Group, Inc. (the “Company”) is party to
an executive employment agreement dated as of February 15, 2006 (the
“Agreement”) with Joseph Morris (the “Executive”);
     WHEREAS, Section 5.03 of the Agreement provides that the Agreement may be
amended pursuant to a written instrument signed by the Company and the
Executive; and
     WHEREAS, the Company and the Executive desire that scrivener’s errors in
Section 1.03.4 be corrected; and
     WHEREAS, the actions contemplated herein on behalf of the Company have been
duly and validly authorized by all necessary action and no other proceedings on
the part of the Company are necessary to consummate the actions contemplated
herein.
     NOW THEREFORE, the Agreement is hereby amended as follows:
     1. All references to “April 1” in Section 1.03.4 shall be replaced with
“February 15.”
     2. In all other respects the Agreement shall continue in full force and
effect.
     INTENDED TO BE LEGALLY BOUND, the signatories hereto have caused this
amendment to be executed as of the February 15, 2006.

                     
 
                    UNITED AMERICA INDEMNITY GROUP, INC.   EXECUTIVE    
 
                   
 
                   
By:
  /s/ Kevin Tate       By:   /s/ Joseph Morris    
 
                    Name: Kevin Tate       Name: Joseph Morris     Title: Sr. VP
and Chief Financial Officer                

